        


Exhibit 10.39




EMPLOYMENT AGREEMENT
(Lynn S. Schweinfurth)
This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of this 31st day of
December, 2018, by and between RED ROBIN GOURMET BURGERS, INC., a Delaware
corporation (the “Company”), and Lynn S. Schweinfurth (“Executive”).
RECITAL
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:
AGREEMENT
1.Employment Period. The Company, through its wholly-owned subsidiary, Red Robin
International, Inc., a Nevada corporation (“RRI”), hereby employs Executive, and
Executive hereby accepts such employment, upon the terms and conditions
hereinafter set forth. The term of Executive’s employment hereunder shall be
deemed to have commenced on January 28, 2019 (the “Effective Date”), and shall
continue indefinitely, subject to termination as provided herein (such term
being referred to herein as the “Employment Period”). Executive and the Company
acknowledge that, except as may otherwise be provided by this Agreement or under
any other written agreement between Executive and the Company, the employment of
Executive by the Company and RRI is “at will” and Executive’s employment may be
terminated by either Executive or the Company at any time for any reason, or no
reason. RRI shall be the “employer” for tax, legal reporting, payroll processing
and similar purposes.
2.    Position and Duties.
(a)    During the Employment Period, Executive shall be employed as and hold the
title of Executive Vice President and Chief Financial Officer of the Company
(“Chief Financial Officer”), with such duties and responsibilities that are
customary for public company chief financial officer positions. Executive shall
report to the Chief Executive Officer and President and shall interface with the
Company’s Board of Directors and the committees of the Board of Directors and
their respective chairpersons from time to time (collectively, the “Board”). In
addition, the Chief Executive Officer and President may assign Executive such
duties and responsibilities that are not substantially inconsistent with her
position as the Chief Financial Officer of the Company.
(b)    During the Employment Period, Executive shall devote substantially all of
her skill, knowledge and working time to the business and affairs of the Company
and its subsidiaries; provided that in no event shall this sentence prohibit
Executive from performing personal and charitable activities and any other
activities approved in advance by the Board, so long as such activities do not
materially and adversely interfere with Executive’s duties for the Company and
are in compliance with the Company’s policies. Executive shall primarily perform
her services at the Company’s headquarters, presently located in Greenwood
Village, Colorado. Executive shall use her best efforts to carry out her
responsibilities under this Agreement faithfully and efficiently.
3.    Compensation.
(a)    Base Salary. During the Employment Period, Executive shall receive from
the Company an annual base salary (“Annual Base Salary”) at the rate of
$450,000, with such salary to be adjusted at such times, if any, and in such
amounts as recommended by the Chief Executive Officer and President and approved
by the Compensation Committee of the Board (the “Compensation Committee”).
Executive’s Annual Base Salary shall be subject to annual review by the Chief
Executive Officer and President and the Compensation Committee during the
Employment Term. The Company shall pay the Annual Base Salary to Executive in
accordance with the Company’s and RRI’s normal payroll policy.
(b)    Sign-On Bonus. The Company agrees to pay Executive a one-time cash
sign-on bonus of $100,000 (the “Sign-On Bonus”), subject to all required taxes
and withholdings, to be paid within twenty-one (21) days following


1



--------------------------------------------------------------------------------




the Effective Date. If Executive’s employment with the Company is terminated (i)
by the Company with Cause or (ii) as a result of Executive’s Resignation without
Good Reason, in either case, less than twenty-four (24) full months after the
Effective Date, Executive agrees to repay the full amount of the Sign-On Bonus,
less one twenty-fourth (1/24th) of the Sign-On Bonus (i.e., $4,166.67) for each
full month of employment completed after the Effective Date. Executive further
agrees that Executive will repay the Sign-On Bonus by no later than the
effective date of the employment termination, and that any outstanding balance
on such repayment obligation is delinquent and immediately collectable the day
following the effective date of termination.
(c)    Annual Incentive Compensation. In addition to the Annual Base Salary,
Executive is eligible to receive an annual cash bonus each fiscal year during
the Employment Period as determined in accordance with the Company’s annual
incentive plan as in effect from time to time and as approved by the
Compensation Committee (the “Annual Bonus”). For the 2019 fiscal year, the
Annual Bonus shall be targeted at seventy percent (70%) of Executive’s Annual
Base Salary. Such target will be subject to adjustment by the Compensation
Committee in fiscal year 2020 and later. The actual amount of any Annual Bonus
shall depend on the level of achievement of the applicable performance criteria
established with respect to the Annual Bonus by the Board and the Compensation
Committee in their sole discretion; provided that the actual amount of
Executive’s Annual Bonus in respect of the Company’s 2019 fiscal year will not
be less than $211,000, payable in the ordinary course in 2020. There shall be no
Annual Bonus in respect of fiscal year 2018.
(d)    Long-Term Incentive Awards.
(i)    Sign-On Equity Awards. Executive will receive equity awards pursuant to
the Company’s 2017 Performance Incentive Plan (as amended from time to time, the
“2017 Plan”) as follows (the “Sign-On Equity Awards”) seven (7) calendar days
after the Effective Date (or, if such day is not a business day, on the
following business day) pursuant to and in accordance with the Company’s Equity
Granting Policy: (A) time-vested restricted stock units (“RSUs”) having a grant
date fair value of $115,000, of which thirty-three and one third percent (33
1/3%) shall vest on each of the first, second, and third anniversaries of the
date of grant, subject to continued employment through each such vesting date;
and (B) time-vested RSUs having a grant date fair value of $185,000, one hundred
percent (100%) of which shall cliff vest on the third anniversary of the date of
the grant, subject to continued employment through such vesting date. The
Sign-On Equity Awards shall be subject to the terms and conditions set forth in
the Company’s standard award agreement for the applicable type of award and
shall be subject to the terms of the 2017 Plan.
(ii)    Beginning in fiscal year 2019, Executive shall have the opportunity to
participate in the Company’s long-term incentive plan (“LTIP”). Executive’s
fiscal year 2019 awards will have a target value equal to one hundred and twenty
percent (120%) of Annual Base Salary, (x) thirty three percent (33%) of which
shall be awarded seven (7) calendar days after the Effective Date (or, if such
day is not a business day, on the following business day) in the form of RSUs,
of which twenty-five percent (25%) shall vest on each of the first, second,
third and fourth anniversaries of the date of grant, subject to continued
employment through each such vesting date and (y) sixty-seven percent (67%) of
which shall be awarded during the first quarter of fiscal 2019 in the form of
performance share units and will cliff vest at the end of the three-year
performance cycle, generally subject to Executive’s continued employment through
the applicable vesting date and achievement of the applicable performance
objectives as determined by the Compensation Committee from time to time; except
as expressly provided herein, each such equity award shall be made in accordance
with the Company’s Equity Granting Policy. Executive’s target value will be
subject to adjustment by the Compensation Committee in fiscal year 2020 and
later. During the Employment Period, Executive shall be entitled to participate
in such annual long-term incentive awards as may be approved by the Board or the
Compensation Committee from time to time in accordance with the Company’s
compensation plans.
(e)    Other Benefits.
(i)    Welfare and Benefit Plans. During the Employment Period: (A) Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company and RRI to the same extent as
other senior executive employees, including, among other things, participation
in the Company’s Non-Qualified Deferred Compensation Plan; and (B) Executive
and/or Executive’s family, as the case may be, shall be eligible to participate
in, and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs


2

--------------------------------------------------------------------------------




provided by the Company and RRI (including, to the extent provided, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life insurance, group life insurance, accidental death and travel
accident insurance plans and programs) to the same extent as other senior
executive employees.
(ii)    Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable travel and other expenses
incurred by Executive in carrying out Executive’s duties under this Agreement,
provided that Executive complies with the policies, practices and procedures of
the Company and RRI for submission of expense reports, receipts or similar
documentation of the incurrence and purpose of such expenses.
(iii)    Paid Time Off. Executive shall be entitled to holidays and paid time
off in accordance with the Company’s holiday and paid time off policies
applicable to executive officers as in effect from time to time.
(iv)    Car Allowance. During the Employment Period, Executive shall be paid a
monthly car allowance in the gross amount of $850 ($10,200 annually).
(v)    Moving and Relocation Expenses. It is expected that Executive shall
reside permanently in the Denver, Colorado metropolitan area during the
Employment Period. Employer will pay on Executive’s behalf up to $100,000 of
relocation expenses in accordance with the standard Company relocation benefits
policy in effect as of the Effective Date (which maximum amount includes all
direct relocation costs as well as all ancillary payments, benefits and tax
assistance) (“Relocation Expenses”). If Executive terminates her employment
without Good Reason or is terminated by the Company for Cause within twenty-four
(24) months of the Effective Date, Executive shall have an obligation to repay
to the Company all or a portion of the Relocation Expenses pursuant to the terms
of the “Relocation and Repayment Agreement” that Executive will be required to
sign under the applicable Company relocation benefits policy.
(f)    Reservation of Rights. The Company reserves the right to modify, suspend
or discontinue any and all of the employee benefit plans, practices, policies
and programs referenced in subsections (e)(i), (ii), and (iii) above at any time
without recourse by Executive so long as such action is taken with respect to
senior executives generally and does not single out Executive.
4.    Termination.
(a)    Death or Disability. Executive’s employment and all associated rights and
benefits shall terminate automatically upon Executive’s death. If the Company
determines in good faith that the Disability of Executive has occurred, it may
give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive, provided that, within the thirty (30) days after such receipt,
Executive shall not have returned to full-time performance of her duties.
(b)    Cause. The Company may terminate Executive’s employment at any time for
Cause.
(c)    By the Company without Cause. The Company may terminate Executive’s
employment at any time without Cause.
(d)    By Executive for Good Reason. Executive may terminate her employment at
any time for Good Reason subject to the notice and cure provisions set forth in
the definition thereof.
(e)    Obligations of the Company Upon Termination.
(i)    Death; Disability; For Cause; Resignation without Good Reason. If
Executive’s employment is terminated by reason of Executive’s Death or
Disability or by the Company for Cause or Executive resigns without Good Reason,
this Agreement shall terminate without further obligations to Executive or her
legal representatives under this Agreement, other than (A) payment of the sum of
(1) Executive’s Annual Base Salary through the date of termination


3

--------------------------------------------------------------------------------




to the extent not theretofore paid and (2) reimbursement for any unreimbursed
business expenses incurred through the date of termination which shall be paid
in a lump sum in cash within thirty (30) days of the effective date of
termination or such earlier date as may be required by law; (A) any payments,
benefits or fringe benefits to which Executive shall be entitled under the terms
of any applicable compensation arrangement or benefit, equity or fringe benefit
plan or program or grant or this Agreement, which shall be paid at such times in
and such forms as provided for by such plan, program or grant or such earlier
date as may be required by law; and (A) any Annual Bonus earned but unpaid with
respect to the fiscal year ending on or preceding the date of termination, which
shall be paid in a lump sum in cash when such Annual Bonus payment is regularly
paid to similarly situated executives, but in no event later than the March 15
next following the date of termination (the payments and benefits described in
clauses (A), (B), and (C) shall be hereinafter referred to as the “Accrued
Obligations”).
(ii)    By the Company without Cause or by Executive for Good Reason. If the
Company terminates Executive’s employment without Cause or Executive terminates
her employment for Good Reason, this Agreement shall terminate without further
obligations to Executive other than:
(A)    payment of the Accrued Obligations as described in Section 4(e)(i); and
(B)    payment of the equivalent of twelve (12) months of Executive’s Annual
Base Salary as in effect immediately prior to the date of termination which
shall be paid in a lump sum in cash within sixty (60) days of the effective date
of termination, subject to standard withholdings and other authorized
deductions;
provided, however, that as a condition precedent to receiving the payments and
benefits provided for in this Section 4(e)(ii) (other than payment of the
Accrued Obligations), Executive shall first execute and deliver to the Company
and RRI a general release agreement in a form that is satisfactory to the
Company and RRI, and all rights of Executive thereunder or under applicable law
to rescind or revoke the release shall have expired no later than the date
specified in such release, which shall either be twenty-eight (28) days or
fifty-two (52) days, dependent upon the circumstances, after the date of
termination. If Executive fails to timely execute the release, all payments and
benefits set forth in this Section 4(e)(ii) (other than the payment of the
Accrued Obligations) shall be forfeited; provided, further, that notwithstanding
anything in this Agreement to the contrary, if Executive receives severance
payments and benefits under the Red Robin Gourmet Burgers, Inc. Executive Change
in Control Severance Plan (as such plan may be modified, amended and/or restated
from time to time), Executive shall have no right to receive the payments and
benefits under this Section 4(e)(ii).
(iii)    Exclusive Remedy. Executive agrees that the payments contemplated by
this Section 4(e) shall constitute the exclusive and sole remedy for any
termination of her employment, and Executive covenants not to assert or pursue
any other remedies, at law or in equity, with respect to any termination of
employment; provided, however, that nothing contained in this Section 4(e)(iii)
shall prevent Executive from otherwise challenging in a subsequent arbitration
proceeding a determination by the Company that it was entitled to terminate
Executive’s employment hereunder for Cause.
(iv)    Termination of Payments; Clawback. Anything in this Agreement to the
contrary notwithstanding, the Company shall have the right to terminate all
payments and benefits owing to Executive pursuant to this Section 4(e) upon the
Company’s discovery of any breach by Executive of her obligations under the
general release or Sections 5, 6, 7 and 8 of this Agreement.
(f)    Survival of Certain Obligations Following Termination. Notwithstanding
any other provision contained in this Agreement, the provisions in Sections 5
through 11 and 14 through 21 of this Agreement shall survive any termination of
Executive’s employment hereunder (but shall be subject to Executive’s right to
receive the payments and benefits provided under this Section 4.).
5.    Confidential Information. Except in the good-faith performance of her
duties hereunder, Executive shall not disclose to any person or entity or use,
any information not in the public domain, in any form, acquired by Executive
while she was employed or associated with the Company or RRI or, if acquired
following the termination of such association, such information which, to
Executive’s knowledge, has been acquired, directly or indirectly, from any


4

--------------------------------------------------------------------------------




person or entity owing a duty of confidentiality to the Company or RRI, relating
to the Company or its business. Executive agrees and acknowledges that all of
such information, in any form, and copies and extracts thereof are and shall
remain the sole and exclusive property of the Company, and Executive shall on
request return to the Company the originals and all copies of any such
information provided to or acquired by Executive in connection with her
association with the Company or RRI, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by Executive during the course of such association.
6.    Covenant Not to Compete. Executive agrees that, for the period commencing
on the Effective Date and ending twelve (12) months after the date of
termination of Executive’s employment with the Company (the “Restrictive
Period”), Executive shall not directly or indirectly, either for herself or for,
with or through any other Person, own, manage, operate, control, be employed by,
participate in, loan money to or be connected in any manner with, or permit her
name to be used by, either (i) any business that, in the reasonable judgment of
the Board, competes with the Company and its subsidiaries in the burger-focused
restaurant business in (x) the United States, (y) the Canadian provinces of
Alberta and British Columbia, or (z) any other country, province or territory in
which the Company conducts business as of the date Executive’s employment
terminates, or (ii) the following casual dining and brew-centric restaurant
concepts (and their successors): Chili’s, Applebee’s, Ruby Tuesday, TGIFridays,
Texas Roadhouse, BJ’s, Yardhouse, Millers Ale House and Brickhouse (“Competitive
Activity”). In making its judgment as to whether any business is engaged in a
burger-focused Competitive Activity, the Board shall act in good faith, and
shall first provide Executive with a reasonable opportunity to present such
information as Executive may desire for the Board’s consideration. For purposes
of this Agreement, the term “participate” includes any direct or indirect
interest, whether as an officer, director, employee, partner, sole proprietor,
trustee, beneficiary, agent, representative, independent contractor, consultant,
advisor, provider of personal services, creditor, owner (other than by ownership
of less than five percent (5%) of the stock of a publicly-held corporation whose
stock is traded on a national securities exchange (a “Public Company”)).
7.    No Interference. During the Restrictive Period, Executive shall not,
without the prior written approval of the Company, directly or indirectly
through any other Person (a) induce or attempt to induce any employee of the
Company or RRI at the level of General Manager or higher in restaurant
operations or the level of Director or higher at the Company’s home office to
leave the employ of the Company or RRI, or in any way interfere with the
relationship between the Company or RRI and any employee thereof, (b) hire any
individual who was an employee of the Company or RRI at the level of General
Manager or higher in restaurant operations or the level of Director or higher at
the Company’s home office within twelve (12) months after such individual’s
employment with the Company or RRI was terminated for any reason or (c) induce
or attempt to induce any supplier or other business relation of the Company or
RRI to cease doing business with the Company or RRI, or in any way interfere
with the relationship between any such supplier or business relation and the
Company or RRI.
8.    Return of Documents. In the event of the termination of Executive’s
employment for any reason, Executive shall deliver to the Company all of (a) the
property of the Company or any of its subsidiaries, and (b) non-personal
documents and data of any nature and in whatever medium of the Company or any of
its subsidiaries, and she shall not take with her any such property, documents
or data or any reproduction thereof, or any documents containing or pertaining
to any Confidential Information.
9.    Reasonableness of Restrictions. Executive agrees that the covenants set
forth in Sections 5, 6, 7 and 8 are reasonable with respect to their duration,
geographical area and scope. In the event that any of the provisions of Sections
5, 6, 7 and 8 relating to the geographic or temporal scope of the covenants
contained therein or the nature of the business or activities restricted thereby
shall be declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems enforceable, such provision shall be deemed to
be replaced herein by the maximum restriction deemed enforceable by such court.
10.    Injunctive Relief. The parties hereto agree that the Company would suffer
irreparable harm from a breach by Executive of any of the covenants or
agreements contained herein, for which there is no adequate remedy at law.
Therefore, in the event of the actual or threatened breach by Executive of any
of the provisions of this Agreement, the Company, or its respective successors
or assigns, may, in addition and supplementary to other rights and remedies
existing in their favor, apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive or other relief (without the
necessity of posting bond) in order to enforce compliance with, or prevent any
violation of,


5

--------------------------------------------------------------------------------




the provisions hereof; and that, in the event of such a breach or threat
thereof, the Company shall be entitled to obtain a temporary restraining order
and/or a preliminary or permanent injunction restraining Executive from engaging
in activities prohibited hereby or such other relief as may be required to
specifically enforce any of the covenants contained herein.
11.    Extension of Restricted Periods. In addition to the remedies the Company
may seek and obtain pursuant to this Agreement, the restricted periods set forth
herein shall be extended by any and all periods during which Executive shall be
found by a court to have been in violation of the covenants contained herein.
12.    Stock Ownership Requirement. While employed by the Company, Executive
shall be expected to maintain ownership of common stock or stock equivalents in
such amounts and on such terms and conditions as are set forth in the Company’s
Executive Stock Ownership Guidelines established by the Compensation Committee
and in effect from time to time (the “Ownership Guidelines”). Executive is
expected to meet the ownership requirements set forth in the Ownership
Guidelines within the time period stated in the Ownership Guidelines. In the
event Executive is unable to meet her ownership requirements within the defined
time period, Executive shall retain all net after tax profit shares following
option exercise and/or the vesting of restricted stock units until Executive has
satisfied the requirements set forth in this Section 12. No additional liability
shall apply to Executive if Executive fails to satisfy the stock ownership
requirements set forth in this Section 12.
13.    Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:
“Cause” means with respect to the termination by the Company of Executive as an
employee of the Company:
(i)    Executive’s continual or deliberate neglect in the performance of her
material duties;
(ii)    Executive’s failure to devote substantially all of her working time to
the business of the Company and its subsidiaries (other than as expressly
permitted in this Agreement);
(iii)    Executive’s failure to follow the lawful directives of the Board or the
Chief Executive Officer and President in any material respect;
(iv)    Executive’s engaging in misconduct in connection with the performance of
any of her duties, including, without limitation, falsifying or attempting to
falsify documents, books or records of the Company or its subsidiaries,
misappropriating or attempting to misappropriate funds or other property, or
securing or attempting to secure any personal profit in connection with any
transaction entered into on behalf of the Company or its subsidiaries;
(v)    the violation by Executive, in any material respect, of any policy or of
any code or standard of behavior or conduct generally applicable to employees of
the Company or its subsidiaries;
(vi)    Executive’s breach of the material provisions of this Agreement or any
other non-competition, non-interference, non-disclosure, confidentiality or
other similar agreement executed by Executive with the Company or any of its
subsidiaries or other act of disloyalty to the Company or any of its
subsidiaries (including, without limitation, aiding a competitor or unauthorized
disclosure of confidential information); or
(vii)    Executive’s engaging in conduct which is reasonably likely to result in
material injury to the reputation of the Company or any of its subsidiaries,
including, without limitation, commission of a felony, fraud, embezzlement or
other crime involving moral turpitude;
provided, however, Executive will not be deemed to have been terminated for
Cause in the case of clauses (i), (ii), (iv) and (v) above, unless any such
failure or material breach is not fully corrected prior to the expiration of the
ten (10) business day period following delivery to Executive of the Company’s
written notice that specifies in detail of the alleged Cause event(s) and the
Company’s intention to terminate her employment for Cause.


6

--------------------------------------------------------------------------------




“Disability” means a physical or mental impairment which substantially limits a
major life activity of Executive and which renders Executive unable to perform
the essential functions of her position, even with reasonable accommodation
which does not impose an undue hardship on the Company. The Company reserves the
right, in good faith, to make the determination of disability under this
Agreement based upon information supplied by Executive and/or her medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers.
“Good Reason” shall mean the occurrence, without Executive’s express written
consent, of: (i) a material reduction in Executive’s compensation other than as
permitted pursuant to Section 3 hereof; (ii) a relocation of the Company’s
headquarters to a location more than twenty (20) miles from the location of the
Company’s headquarters prior to such relocation; (iii) any willful breach by the
Company of any material provision of this Agreement; or (iv) a significant
reduction in the then-effective responsibilities of the Chief Financial Officer;
provided that Executive gives written notice to the Company of the existence of
such a condition within ninety (90) days of the initial existence of the
condition, the Company has at least thirty (30) days from the date when such
notice is provided to cure the condition without being required to make payments
due to termination by Executive for Good Reason, and Executive actually
terminates her employment for Good Reason within six (6) months of the initial
occurrence of any of the conditions in (i) - (iv), above.
“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended).
14.    Arbitration. Except as otherwise provided herein, any controversy arising
out of or relating to this Agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, or any other controversy arising out of Executive’s
employment, including, but not limited to, any state or federal statutory or
common law claims, shall be submitted to arbitration in Denver, Colorado, before
a sole arbitrator (the “Arbitrator”) selected from Judicial Arbiter Group, Inc.,
Denver, Colorado, or its successor (“JAG”), or if JAG is no longer able to
supply the arbitrator, such arbitrator shall be selected from the Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), or other mutually agreed upon
arbitration provider, as the exclusive forum for the resolution of such dispute.
Provisional injunctive relief may, but need not, be sought by either party to
this Agreement in a court of law while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the Arbitrator. Final resolution of
any dispute through arbitration may include any remedy or relief which the
Arbitrator deems just and equitable, including any and all remedies provided by
applicable state or federal statutes. At the conclusion of the arbitration, the
Arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the Arbitrator’s award or decision is based. Any
award or relief granted by the Arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement or Executive’s
employment, and under no circumstances shall class claims be processed or
participated in by Executive. The parties agree that Company shall be
responsible for payment of the forum costs of any arbitration hereunder,
including the Arbitrator’s fee. Executive and the Company further agree that in
any proceeding to enforce the terms of this Agreement, the prevailing party
shall be entitled to its or her reasonable attorneys’ fees and costs incurred by
it or her in connection with resolution of the dispute in addition to any other
relief granted.
15.    Governing Law. This Agreement and the legal relations hereby created
between the parties hereto shall be governed by and construed under and in
accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof. Executive shall submit to the venue and
personal jurisdiction of the Colorado state and federal courts concerning any
dispute for which judicial redress is permitted pursuant to this Agreement;
however the Company is not limited in seeking relief in those courts.


7

--------------------------------------------------------------------------------




16.    Taxes.
(a)    Except to the extent specifically provided in Section 17, Executive shall
be solely liable for Executive’s tax consequences of compensation and benefits
payable under this Agreement, including any consequences of the application of
Section 409A of the Code.
(b)    In order to comply with all applicable federal or state income tax laws
or regulations, the Company may withhold from any payments made under this
Agreement all applicable federal, state, city or other applicable taxes.
17.    Section 409A Savings Clause.
(a)    It is the intention of the parties that compensation or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code, and this Agreement shall be interpreted accordingly.
To the extent such potential payments or benefits could become subject to
additional tax under such Section, the parties shall cooperate to amend this
Agreement with the goal of giving Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.
(b)    Each payment or benefit made pursuant to Section 4(e) of this Agreement
shall be deemed to be a separate payment for purposes of Section 409A of the
Code. In addition, payments or benefits pursuant to Section 4(e) shall be exempt
from the requirements of Section 409A of the Code to the maximum extent possible
as “short-term deferrals” pursuant to Treasury Regulation Section
1.409A-1(b)(4), as involuntary separation pay pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii), and/or under any other exemption that may be
applicable, and this Agreement shall be construed accordingly.
(c)    For purposes of this Agreement, phrases such as “termination of
employment” shall be deemed to mean “separation from service,” as defined in
Section 409A of the Code and the Treasury Regulations thereunder.
(d)    If Executive is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and would receive any payment sooner than six (6)
months after Executive’s “separation from service” that, absent the application
of this Section 17(d), would be subject to additional tax imposed pursuant to
Section 409A of the Code as a result of such status as a specified employee,
then such payment shall instead be payable on the date that is the earliest of
(i) six (6) months after Executive’s “separation from service” or (ii)
Executive’s death.
18.    Entire Agreement. This Agreement constitutes and contains the entire
agreement and final understanding concerning Executive’s employment with the
Company and the other subject matters addressed herein between the parties. It
is intended by the parties as a complete and exclusive statement of the terms of
their agreement. It supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matter hereof. Any representation, promise or agreement not specifically
included in this Agreement shall not be binding upon or enforceable against
either party. This is a fully integrated agreement.
19.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Board (or a person expressly
authorized thereby) and Executive, and no course of conduct or failure or delay
in enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.
20.    Clawback. Executive acknowledges that any incentive compensation
contemplated under this Agreement shall be subject to the Company’s clawback
policies, including, without limitation, any policy adopted to the extent
required by applicable law or written company policy adopted to implement the
requirements of such law (including, without limitation, Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act).


8

--------------------------------------------------------------------------------




21.    Miscellaneous.
(a)    Binding Effect. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign her rights
or delegate her obligations hereunder without the prior written consent of the
Company.
(b)    Notices. All notices required to be given hereunder shall be in writing
and shall be deemed to have been given if (i) delivered personally or by
documented courier or delivery service, (ii) transmitted by facsimile or (iii)
mailed by registered or certified mail (return receipt requested and postage
prepaid) to the following listed persons at the addresses and facsimile numbers
specified below, or to such other persons, addresses or facsimile numbers as a
party entitled to notice shall give, in the manner hereinabove described, to the
others entitled to notice:
If to the Company, to:
Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
Attention: Chief Executive Officer
Facsimile No.: 303-846-6048
with a copy to:
Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
Attention: Chief Legal Officer
Facsimile No.: 303-846-6048
If to Executive:
To Executive’s last known address as reflected in the Company’s records, or to
such other address as Executive shall designate by written notice to the
Company.
If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is received.
If given by mail, it shall be deemed to have been given on the third business
day following the day on which it was posted.
(c)    Headings. The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof
(d)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
(e)    Construction. Each party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
(f)    Savings Clause. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. Subject to the foregoing, upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent reasonably practicable.


9

--------------------------------------------------------------------------------




[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




10

--------------------------------------------------------------------------------


        


Exhibit 10.39




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
RED ROBIN GOURMET BURGERS, INC.
By:__/s/ Denny Marie Post____________
Name: Denny Marie Post
 Title: President and Chief Executive
            Officer




EXECUTIVE:
_/s/ Lynn S. Schweinfurth_____________
Lynn S. Schweinfurth





[Signature Page to Employment Agreement (Schweinfurth)]